Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 10-11, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita [US PG PUB 20170309667] (hereinafter Yamashita).

Regarding claim 1, Yamashita teaches,
an electronic detection interface (106, Fig. 2), comprising: 
a substrate structure (214, Fig. 2, Para. 33) including a circuit film (130, Fig. 2, Para. 27), wherein the circuit film comprises a plurality of circuit units (132, Fig. 2, Para. 33) in array (130, Fig. 2, Para. 33); and 
a plurality of detection units (218, Fig. 2, Para. 35) in array, wherein the detection units are disposed on a surface of the substrate structure (214, Fig. 2, Para. 33 and 35) and are corresponded to the circuit units (132, Fig. 2, Para. 33) in a respect manner, and each of the detection units (218, Fig. 2, Para. 35) includes at least one resilient conductive pillar (232, Fig. 2, Para. 36) electrically connected to each of the circuit units (132).

Regarding claim 3, Yamashita teaches,
the electronic detection interface (106, Fig. 2) of claim 1, wherein the circuit film (130, Fig. 2, Para. 27) of the substrate structure (214, Fig. 2, Para. 33) comprises an active thin-film-transistor matrix (Fig. 10, Para. 58; employed within stacked image sensors [118, Fig. 2, Para. 25 and 34] within substrate).

Regarding claim 10, Yamashita teaches,
an electronic detection module (200, Fig. 2), comprising: 
the electronic detection interface of claim 1 (Fig. 2); and 
a plurality of image detecting units (118, Fig. 2, Para. 25 and 34) in array (116, Fig. 2, Para. 25 and 33) disposed away from the electronic detection interface with a predetermined distance (predetermined vertical distance, Fig. 2, Para. 34), wherein the image detecting units (116, Fig. 2, Para. 33) are corresponded to the detection units of the electronic detection interface in a respect manner (one-to-one, Fig. 2), and each of the image detecting units (118, Fig. 2, Para. 34) captures at least one image parameter from the corresponding one of the detection units (218, Fig. 2, Para. 35).

Regarding claim 11, Yamashita teaches,
the electronic detection module (200, Fig. 2) of claim 10, wherein the circuit film (130, Fig. 2, Para. 27) of the substrate structure (214, Fig. 2, Para. 33) comprises an active thin-film-transistor matrix (Fig. 10, Para. 58; employed within stacked image sensors [118, Fig. 2, Para. 25 and 34] within substrate).

Regarding claim 16, Yamashita teaches,
an electronic detection module (200, Fig. 2), comprising: 
the electronic detection interface of claim 1 (Fig. 2); and 
a plurality of image detecting units (116, Fig. 2, Para. 31 and 33) in a row disposed away from the electronic detection interface with a predetermined distance (predetermined vertical distance, Fig. 2,  Para. 34), wherein the row of the image detecting units (116, Fig. 2, Para. 31) are corresponded to one row of the detection units (218, Fig. 2, Para. 35) of the electronic detection interface, and each of the row of the image detecting units (116, Fig. 2, Para. 25 and 33) captures at least one image parameter (132, Fig. 2, Para. 27 and 34) from the corresponding detection unit (218, Fig. 2, Para. 35) in the corresponding row.

Regarding claim 17, Yamashita teaches,
the electronic detection module of claim 16, wherein the circuit film (130, Fig. 2, Para. 27) of the substrate structure (214, Fig. 2, Para. 33) comprises an active thin-film-transistor matrix (Fig. 10, Para. 58; employed within stacked image sensors [118, Fig. 2, Para. 25 and 34] within substrate).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita and further in view of Nakatani et al [US PG PUB 20110049591] (hereinafter Nakatani).

Regarding claim 2, Yamashita teaches, 
the electronic detection interface of claim 1 (106, Fig. 2), wherein the substrate structure (214, Fig. 2, Para. 33).
The modified invention of Yamashita does not specifically teach,
wherein the substrate structure comprises a glass substrate.
However, it is noted that Yamashita does teach, 
the interlayer dielectric regions (220 and 222, Fig. 2, Para. 35) being a glass, wherein compatible structures (i.e. interconnect structures 212 and 216) reside within said regions.  Moreover, it would be obvious to include a transparent material as substrate 214 as the prior art of record teaches the material may be silicon or some other semiconductor material
Referring to the invention of Nakatani, Nakatani teaches,
the electronic detection interface of claim 1 (Fig. 1), wherein the substrate structure (101, Fig. 1) comprises a glass substrate (Para. 62).
In view of such teachings of Yamashita and Nakatani, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to include glass materials for the substrate structure due to favorable characteristics and properties (i.e. optical and mechanical properties such as transparency/transmission, consistent dimensions/flat surface, and structural resilience) to form compatible structures for the intended function of the device (see MPEP § 2144.07).

Claims 6-7, 8-9, 14-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita and further in view of Gandhi [US PG PUB 20200161229] (hereinafter Gandhi).

Regarding claim 6, the invention of Yamashita does not appear to teach,
wherein a height of each of the resilient conductive pillars is 1-20 µm. 
Referring to the invention of Gandhi, Gandhi teaches,
the electronic detection interface of claim 1, wherein a height of each of the resilient conductive pillars (232, Fig. 13, Para. 49; see also Fig. 2-3, Para. 38) is 1-20 µm (thickness 250 [wherein the stacked height of the conductive post 902/seed layer 600 pair is substantially equal to the thickness 250 of the dielectric layer 1200], Para. 49).
In view of such teachings of Yamashita and Gandhi, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to select the said height for the conductive vias as an appropriate dimension for vias in interlayer dielectric material.  The said height of the vias are result effective insofar as to achieve the end target structure and thus would have been obvious to optimize the height of the pillars to arrive at the claimed invention.  Furthermore, a prima facie case of obviousness exists in the case where the claimed ranges overlap or lie inside ranges disclosed by Gandhi (see MPEP § 2144.05).  In addition, the selection of art recognized height would also be suitable for the intended use of the teaching of Yamashita (see MPEP § 2144.07).

Regarding claim 7, the invention of Yamashita does not appear to teach,
wherein a height of each of the resilient conductive pillars is 1-10 µm. 
Referring to the invention of Gandhi, Gandhi teaches,
the electronic detection interface of claim 6, wherein the height of each of the resilient conductive pillars (232, Fig. 13, Para. 49; see also Fig. 2-3, Para. 38) is 1-10 µm (thickness 250 [wherein the stacked height of the conductive post 902/seed layer 600 pair is substantially equal to the thickness 250 of the dielectric layer 1200], Para. 49).
In view of such teachings of Yamashita and Gandhi, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to select the said height for the conductive vias as an appropriate dimension for vias in interlayer dielectric material.  The said height of the vias are result effective insofar as to achieve the end target structure and thus would have been obvious to optimize the height of the pillars to arrive at the claimed invention.  Furthermore, a prima facie case of obviousness exists in the case where the claimed ranges overlap or lie inside ranges disclosed by Gandhi (see MPEP § 2144.05).  In addition, the selection of art recognized height would also be suitable for the intended use of the teaching of Yamashita (see MPEP § 2144.07).

Regarding claim 8, the invention of Yamashita does not appear to teach,
wherein each of the resilient conductive pillars has a contact surface, and a width or a diameter of the contact surface is 0.1-20 µm.
Referring to the invention of Gandhi, Gandhi teaches,
the electronic detection interface of claim 1, wherein each of the resilient conductive pillars (232, Fig. 2 and 3, Para. 38) has a contact surface, and a width or a diameter of the contact surface is 0.1-20 µm (diameter 302, Para. 38).
In view of such teachings of Yamashita and Gandhi, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to select the said width or diameters for the conductive vias as an appropriate dimension for vias in interlayer dielectric material.  The said width or height of the vias are result effective insofar as to achieve the end target structure and thus would have been obvious to optimize the width or diameter of the pillars to arrive at the claimed invention.  Furthermore, a prima facie case of obviousness exists in the case where the claimed ranges overlap or lie inside ranges disclosed by Gandhi (see MPEP § 2144.05).  In addition, the selection of art recognized width or diameter would also be suitable for the intended use of the teaching of Yamashita (see MPEP § 2144.07).

Regarding claim 9, the invention of Yamashita does not appear to teach,
wherein the width or the diameter of the contact surface is 0.1-8 µm.
Referring to the invention of Gandhi, Gandhi teaches,
the electronic detection interface of claim 8, wherein the width or the diameter of the contact surface is 0.1-8 µm (diameter 302, Para. 38).
In view of such teachings of Yamashita and Gandhi, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to select the said width or diameters for the conductive vias as an appropriate dimension for vias in interlayer dielectric material.  The said width or height of the vias are result effective insofar as to achieve the end target structure and thus would have been obvious to optimize the width or diameter of the pillars to arrive at the claimed invention.  Furthermore, a prima facie case of obviousness exists in the case where the claimed ranges overlap or lie inside ranges disclosed by Gandhi (see MPEP § 2144.05).  In addition, the selection of art recognized width or diameter would also be suitable for the intended use of the teaching of Yamashita (see MPEP § 2144.07).

Regarding claim 14, the invention of Yamashita does not appear to teach,
wherein a height of each of the resilient conductive pillars is 1-20 µm. 
Referring to the invention of Gandhi, Gandhi teaches,
the electronic detection interface of claim 6, wherein the height of each of the resilient conductive pillars (232, Fig. 13, Para. 49; see also Fig. 2-3, Para. 38) is 1-20 µm (thickness 250 [wherein the stacked height of the conductive post 902/seed layer 600 pair is substantially equal to the thickness 250 of the dielectric layer 1200], Para. 49).
In view of such teachings of Yamashita and Gandhi, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to select the said height for the conductive vias as an appropriate dimension for vias in interlayer dielectric material.  The said height of the vias are result effective insofar as to achieve the end target structure and thus would have been obvious to optimize the height of the pillars to arrive at the claimed invention.  Furthermore, a prima facie case of obviousness exists in the case where the claimed ranges overlap or lie inside ranges disclosed by Gandhi (see MPEP § 2144.05).  In addition, the selection of art recognized height would also be suitable for the intended use of the teaching of Yamashita (see MPEP § 2144.07).

Regarding claim 15, the invention of Yamashita does not appear to teach,
wherein each of the resilient conductive pillars has a contact surface, and a width or a diameter of the contact surface is 0.1-20 µm.
Referring to the invention of Gandhi, Gandhi teaches,
the electronic detection module of claim 10, wherein each of the resilient conductive pillars (232, Fig. 2 and 3, Para. 38) has a contact surface, and a width or a diameter of the contact surface is 0.1-20 µm (diameter 302, Para. 38).
In view of such teachings of Yamashita and Gandhi, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to select the said width or diameters for the conductive vias as an appropriate dimension for vias in interlayer dielectric material.  The said width or height of the vias are result effective insofar as to achieve the end target structure and thus would have been obvious to optimize the width or diameter of the pillars to arrive at the claimed invention.  Furthermore, a prima facie case of obviousness exists in the case where the claimed ranges overlap or lie inside ranges disclosed by Gandhi (see MPEP § 2144.05).  In addition, the selection of art recognized width or diameter would also be suitable for the intended use of the teaching of Yamashita (see MPEP § 2144.07).

Regarding claim 19, the invention of Yamashita does not appear to teach,
wherein a height of each of the resilient conductive pillars is 1-20 µm. 
Referring to the invention of Gandhi, Gandhi teaches,
the electronic detection interface of claim 16, wherein a height of each of the resilient conductive pillars (232, Fig. 13, Para. 49; see also Fig. 2-3, Para. 38) is 1-20 µm (thickness 250 [wherein the stacked height of the conductive post 902/seed layer 600 pair is substantially equal to the thickness 250 of the dielectric layer 1200], Para. 49).
In view of such teachings of Yamashita and Gandhi, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to select the said height for the conductive vias as an appropriate dimension for vias in interlayer dielectric material.  The said height of the vias are result effective insofar as to achieve the end target structure and thus would have been obvious to optimize the height of the pillars to arrive at the claimed invention.  Furthermore, a prima facie case of obviousness exists in the case where the claimed ranges overlap or lie inside ranges disclosed by Gandhi (see MPEP § 2144.05).  In addition, the selection of art recognized height would also be suitable for the intended use of the teaching of Yamashita (see MPEP § 2144.07).

Regarding claim 20, the invention of Yamashita does not appear to teach,
wherein each of the resilient conductive pillars has a contact surface, and a width or a diameter of the contact surface is 0.1-20 µm.
Referring to the invention of Gandhi, Gandhi teaches,
the electronic detection module of claim 16, wherein each of the resilient conductive pillars (232, Fig. 2 and 3, Para. 38) has a contact surface, and a width or a diameter of the contact surface is 0.1-20 µm (diameter 302, Para. 38).
In view of such teachings of Yamashita and Gandhi, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to select the said width or diameters for the conductive vias as an appropriate dimension for vias in interlayer dielectric material.  The said width or height of the vias are result effective insofar as to achieve the end target structure and thus would have been obvious to optimize the width or diameter of the pillars to arrive at the claimed invention.  Furthermore, a prima facie case of obviousness exists in the case where the claimed ranges overlap or lie inside ranges disclosed by Gandhi (see MPEP § 2144.05).  In addition, the selection of art recognized width or diameter would also be suitable for the intended use of the teaching of Yamashita (see MPEP § 2144.07).

Allowable Subject Matter

Claims 4-5, 12-13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding independent Claim 4, the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “wherein each of the resilient conductive pillars is a conductive photoresist,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Regarding independent Claim 5, the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “wherein each of the resilient conductive pillars comprises a non-conductive photoresist and a conductive layer covering the non-conductive photoresist,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Regarding independent Claim 12, the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “wherein each of the resilient conductive pillars is a conductive photoresist,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Regarding independent Claim 13, the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “wherein each of the resilient conductive pillars comprises a non-conductive photoresist and a conductive layer covering the non-conductive photoresist,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Regarding independent Claim 18, the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “wherein each of the resilient conductive pillars is a conductive photoresist,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Some of the additional prior arts cited below, but not used, may have taught partially or completely the limitations of the claims presented above:
Aida			[US PG PUB 20130112883]
Chou et al.		[US PG PUB 20070052909]
Huiteman et al.		[US PG PUB 20190096864]
Johnson et al.		[US PG PUB 20020018355]
Koyama et al. 		[US PG PUB 20180211618]
Kwon et al.		[US PG PUB 20160190198]
Novotny		[US PG PUB 20120304776]
Shizukuishi		[US PG PUB 20140334601]
Tezuka 			[US PG PUB 20160088253
Wang			[US PG PUB 20180211618]
Yang			[US PG PUB 20110304008]
Yang et al.		[US PG PUB 20170186798]
Teranuma et al.		[US PAT 6242746]
Wu et al. 		[US PAT 9911672]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Houston whose telephone number is (571)272-2951. The examiner can normally be reached Monday - Thursday, 8:00 a.m. - 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        



/DAVID W HOUSTON III/Examiner, Art Unit 2819